UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2013 Date of reporting period:	September 30, 2013 Item 1. Schedule of Investments: Putnam VT Absolute Return 500 Fund The fund's portfolio 9/30/13 (Unaudited) COMMON STOCKS (25.3%) (a) Shares Value Basic materials (0.6%) Bemis Co., Inc. 262 $10,221 International Flavors & Fragrances, Inc. 184 15,143 Packaging Corp. of America 273 15,586 PPG Industries, Inc. 218 36,419 Sherwin-Williams Co. (The) 158 28,784 Sigma-Aldrich Corp. 111 9,468 Capital goods (1.1%) Ball Corp. 343 15,394 Boeing Co. (The) 234 27,495 General Dynamics Corp. 314 27,481 Lockheed Martin Corp. 153 19,515 Northrop Grumman Corp. 263 25,053 Raytheon Co. 348 26,820 Rockwell Collins, Inc. 133 9,025 Roper Industries, Inc. 112 14,881 United Technologies Corp. 217 23,397 Communication services (0.8%) AT&T, Inc. 1,021 34,530 CenturyLink, Inc. 431 13,525 IAC/InterActiveCorp. 391 21,376 SBA Communications Corp. Class A (NON) 112 9,012 Verizon Communications, Inc. 1,280 59,725 Conglomerates (1.5%) 3M Co. 578 69,019 Danaher Corp. 553 38,334 General Electric Co. 986 23,556 Marubeni Corp. (Japan) 6,000 47,123 Mitsubishi Corp. (Japan) 2,500 50,511 Mitsui & Co., Ltd. (Japan) 3,100 44,973 Consumer cyclicals (4.1%) Advance Auto Parts, Inc. 107 8,847 Amazon.com, Inc. (NON) 243 75,972 AutoZone, Inc. (NON) 45 19,023 Dillards, Inc. Class A 150 11,745 Dollar General Corp. (NON) 244 13,776 Dollar Tree, Inc. (NON) 295 16,862 Ecolab, Inc. 443 43,751 Equinix, Inc. 150 8,978 Home Depot, Inc. (The) 982 74,485 Kimberly-Clark Corp. 468 44,095 Macy's, Inc. 191 8,265 MasterCard, Inc. Class A 122 82,079 McGraw-Hill Cos., Inc. (The) 318 20,858 MSC Industrial Direct Co., Inc. Class A 70 5,695 O'Reilly Automotive, Inc. (NON) 147 18,756 Omnicom Group, Inc. 324 20,555 PetSmart, Inc. 147 11,210 Priceline.com, Inc. (NON) 49 49,537 Ross Stores, Inc. 251 18,273 Scripps Networks Interactive Class A 130 10,154 Target Corp. 599 38,324 Time Warner, Inc. 857 56,399 Towers Watson & Co. Class A 89 9,519 Tractor Supply Co. 210 14,106 Verisk Analytics, Inc. Class A (NON) 180 11,693 Viacom, Inc. Class B 517 43,211 Wal-Mart Stores, Inc. 49 3,624 Consumer staples (2.9%) Altria Group, Inc. 1,222 41,976 Church & Dwight Co., Inc. 192 11,530 Coca-Cola Co. (The) 256 9,697 Colgate-Palmolive Co. 733 43,467 Dunkin' Brands Group, Inc. 140 6,336 General Mills, Inc. 833 39,917 Hershey Co. (The) 264 24,420 ITOCHU Corp. (Japan) 4,300 52,583 JM Smucker Co. (The) 123 12,920 Kellogg Co. 388 22,787 Kraft Foods Group, Inc. 240 12,586 McDonald's Corp. 203 19,531 Panera Bread Co. Class A (NON) 46 7,292 PepsiCo, Inc. 434 34,503 Philip Morris International, Inc. 331 28,661 Procter & Gamble Co. (The) 308 23,282 Reynolds American, Inc. 517 25,219 Starbucks Corp. 686 52,801 Sumitomo Corp. (Japan) 3,600 48,418 Energy (2.1%) Chevron Corp. 895 108,743 ConocoPhillips 443 30,793 Diamond Offshore Drilling, Inc. 151 9,410 EQT Corp. 189 16,768 Exxon Mobil Corp. 1,672 143,859 Noble Energy, Inc. 207 13,871 Oceaneering International, Inc. 174 14,136 Phillips 66 477 27,580 Spectra Energy Corp. 605 20,709 Financials (3.9%) Alleghany Corp. (NON) 56 22,940 Allied World Assurance Co. Holdings AG 141 14,014 American Express Co. 379 28,622 Arch Capital Group, Ltd. (NON) 237 12,829 Arthur J Gallagher & Co. 409 17,853 Bank of Hawaii Corp. 538 29,294 Berkshire Hathaway, Inc. Class B (NON) 139 15,778 BlackRock, Inc. 68 18,402 Chubb Corp. (The) 417 37,221 Cullen/Frost Bankers, Inc. 569 40,143 Discover Financial Services 1,062 53,673 Essex Property Trust, Inc. (R) 49 7,237 Everest Re Group, Ltd. 171 24,865 Federal Realty Investment Trust (R) 79 8,015 Health Care REIT, Inc. (R) 269 16,780 IntercontinentalExchange, Inc. (NON) 179 32,474 JPMorgan Chase & Co. 326 16,851 Northern Trust Corp. 520 28,283 PartnerRe, Ltd. 212 19,406 People's United Financial, Inc. 3,190 45,872 Public Storage (R) 142 22,798 Rayonier, Inc. (R) 158 8,793 RenaissanceRe Holdings, Ltd. 186 16,839 Simon Property Group, Inc. (R) 255 37,799 T. Rowe Price Group, Inc. 544 39,130 Tanger Factory Outlet Centers (R) 135 4,408 Validus Holdings, Ltd. 382 14,126 Visa, Inc. Class A 316 60,388 Wells Fargo & Co. 417 17,230 Health care (3.2%) Abbott Laboratories 748 24,826 AbbVie, Inc. 763 34,129 AmerisourceBergen Corp. 502 30,672 Amgen, Inc. 395 44,216 Becton, Dickinson and Co. 197 19,704 Bristol-Myers Squibb Co. 870 40,264 C.R. Bard, Inc. 177 20,390 Cardinal Health, Inc. 641 33,428 Eli Lilly & Co. 532 26,776 Henry Schein, Inc. (NON) 197 20,429 Johnson & Johnson 314 27,221 McKesson Corp. 396 50,807 Merck & Co., Inc. 1,405 66,892 Perrigo Co. 64 7,896 Pfizer, Inc. 3,269 93,853 Quest Diagnostics, Inc. 318 19,649 Ventas, Inc. (R) 294 18,081 Technology (3.8%) Analog Devices, Inc. 508 23,901 Apple, Inc. 332 158,281 Avago Technologies, Ltd. 522 22,509 Google, Inc. Class A (NON) 78 68,321 Harris Corp. 182 10,793 Honeywell International, Inc. 679 56,384 IBM Corp. 534 98,886 Intuit, Inc. 534 35,410 L-3 Communications Holdings, Inc. 122 11,529 Linear Technology Corp. 515 20,425 Maxim Integrated Products, Inc. 625 18,625 Microsoft Corp. 933 31,078 Motorola Solutions, Inc. 432 25,652 Paychex, Inc. 749 30,439 Texas Instruments, Inc. 1,171 47,156 Xilinx, Inc. 542 25,398 Transportation (0.6%) C.H. Robinson Worldwide, Inc. 195 11,614 Copa Holdings SA Class A (Panama) 53 7,350 J. B. Hunt Transport Services, Inc. 125 9,116 Southwest Airlines Co. 936 13,628 United Parcel Service, Inc. Class B 627 57,289 Utilities and power (0.7%) Consolidated Edison, Inc. 617 34,021 DTE Energy Co. 498 32,858 Kinder Morgan, Inc. 469 16,682 Pinnacle West Capital Corp. 300 16,422 SCANA Corp. 405 18,646 Total common stocks (cost $3,657,400) MORTGAGE-BACKED SECURITIES (10.1%) (a) Principal amount Value Agency collateralized mortgage obligations (5.0%) Federal Home Loan Mortgage Corp. IFB Ser. 3859, Class SG, IO, 6.518s, 2039 $68,944 $10,224 IFB Ser. 3856, Class PS, IO, 6.418s, 2040 163,249 23,282 IFB Ser. 3708, Class SA, IO, 6.268s, 2040 102,736 17,712 IFB Ser. 4112, Class SC, IO, 5.968s, 2042 103,196 19,091 IFB Ser. 4240, Class SA, IO, 5.818s, 2043 102,627 22,181 IFB Ser. 4245, Class AS, IO, 5.818s, 2043 218,047 48,485 IFB Ser. 3964, Class SA, IO, 5.818s, 2041 123,467 18,366 IFB Ser. 311, Class S1, IO, 5.768s, 2043 223,175 49,098 IFB Ser. 308, Class S1, IO, 5.768s, 2043 119,503 27,257 IFB Ser. 314, Class AS, IO, 5.698s, 2043 123,000 25,831 Ser. 304, Class C53, IO, 4s, 2032 160,094 24,414 Federal National Mortgage Association IFB Ser. 12-96, Class PS, IO, 6.521s, 2041 92,743 17,687 IFB Ser. 13-101, Class SG, IO, 5.658s, 2043 112,000 25,716 Ser. 12-75, Class AI, IO, 4 1/2s, 2027 71,084 9,040 Ser. 13-6, Class BI, IO, 3s, 2042 121,919 13,801 Ser. 13-55, Class MI, IO, 3s, 2032 113,789 16,207 Government National Mortgage Association IFB Ser. 12-149, Class LS, IO, 6.07s, 2042 84,536 14,113 IFB Ser. 10-20, Class SE, IO, 6.07s, 2040 102,005 18,116 IFB Ser. 13-124, Class SC, IO, 6.02s, 2041 156,475 26,906 IFB Ser. 10-20, Class SC, IO, 5.97s, 2040 120,648 21,405 IFB Ser. 13-129, Class SN, IO, 5.968s, 2043 100,000 16,119 IFB Ser. 13-129, Class CS, IO, 5.968s, 2042 211,000 37,195 IFB Ser. 13-134, Class DS, IO, 5.918s, 2043 119,000 20,230 IFB Ser. 11-146, Class AS, IO, 5.918s, 2041 144,012 29,117 IFB Ser. 12-34, Class SA, IO, 5.87s, 2042 139,743 30,198 IFB Ser. 10-15, Class AS, IO, 5.58s, 2040 118,513 18,381 IFB Ser. 10-31, Class SA, IO, 5.57s, 2040 52,124 8,535 IFB Ser. 10-42, Class DS, IO, 5.52s, 2040 283,275 46,032 Ser. 11-116, Class IB, IO, 5s, 2040 120,882 10,652 Ser. 10-20, Class UI, IO, 5s, 2040 139,732 31,178 Ser. 10-9, Class UI, IO, 5s, 2040 251,957 53,846 Ser. 09-121, Class UI, IO, 5s, 2039 150,312 33,048 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 56,294 11,590 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 131,111 28,517 Ser. 13-24, Class PI, IO, 4s, 2042 105,782 19,938 Ser. 13-102, Class IP, IO, 3 1/2s, 2043 104,964 15,351 Ser. 12-141, Class WI, IO, 3 1/2s, 2041 95,132 14,039 Ser. 12-71, Class JI, IO, 3 1/2s, 2041 106,310 15,481 Ser. 13-90, Class HI, IO, 3 1/2s, 2040 116,733 16,506 Commercial mortgage-backed securities (5.1%) Bear Stearns Commercial Mortgage Securities Trust FRB Ser. 07-PW16, Class AJ, 5.898s, 2040 25,000 22,945 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 06-PW12, Class AJ, 5.895s, 2038 25,000 26,001 Bear Stearns Commercial Mortgage Securities, Inc. 144A FRB Ser. 06-PW11, Class C, 5.61s, 2039 25,000 23,887 Citigroup Commercial Mortgage Trust FRB Ser. 06-C4, Class AJ, 5.951s, 2049 20,000 20,565 Comm Mortgage Trust 144A FRB Ser. 12-LC4, Class D, 5.824s, 2044 20,000 19,026 Commercial Mortgage Trust 144A FRB Ser. 13-LC6, Class D, 4.434s, 2046 20,000 16,377 GE Capital Commercial Mortgage Corp. FRB Ser. 06-C1, Class AJ, 5.458s, 2044 25,000 24,488 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class E, 5.087s, 2042 25,000 23,050 FRB Ser. 05-GG3, Class D, 4.986s, 2042 50,000 49,751 FRB Ser. 05-GG3, Class B, 4.894s, 2042 50,000 51,255 GS Mortgage Securities Trust FRB Ser. 04-GG2, Class D, 5.84s, 2038 20,000 20,300 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 07-CB20, Class AJ, 6.275s, 2051 40,000 40,624 FRB Ser. 06-LDP7, Class B, 6.056s, 2045 20,000 17,209 FRB Ser. 04-CB9, Class B, 5.832s, 2041 20,000 20,540 Ser. 06-LDP6, Class AJ, 5.565s, 2043 29,000 29,368 FRB Ser. 05-LDP2, Class D, 4.941s, 2042 20,000 19,100 FRB Ser. 13-C10, Class D, 4.3s, 2047 20,000 16,453 JPMorgan Chase Commercial Mortgage Securities Corp. 144A FRB Ser. 07-CB20, Class C, 6 3/8s, 2051 20,000 18,593 JPMorgan Chase Commercial Mortgage Securities Trust Ser. 06-LDP8, Class B, 5.52s, 2045 30,000 29,478 FRB Ser. 13-LC11, Class D, 4.385s, 2046 18,000 14,768 LB-UBS Commercial Mortgage Trust Ser. 06-C3, Class AJ, 5.72s, 2039 20,000 19,782 Ser. 07-C1, Class AJ, 5.484s, 2040 28,000 28,207 FRB Ser. 05-C2, Class C, 5.389s, 2040 25,000 23,283 Merrill Lynch Mortgage Trust FRB Ser. 05-CIP1, Class C, 5.386s, 2038 25,000 22,505 Ser. 04-KEY2, Class D, 5.046s, 2039 25,000 24,248 Merrill Lynch/Countrywide Commercial Mortgage Trust 144A Ser. 06-4, Class XC, IO, 0.248s, 2049 1,104,969 12,928 Merrill Lynch/Countrywide Financial Corp. Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.239s, 2049 25,000 23,750 Merrill Lynch/Countrywide Financial Corp. Commercial Mortgage Trust 144A Ser. 06-4, Class AJFX, 5.147s, 2049 25,000 23,993 Morgan Stanley/Bank of America Merrill Lynch Trust 144A Ser. 13-C8, Class D, 4.311s, 2048 20,000 16,380 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C3, Class D, 5.123s, 2049 20,000 18,045 Ser. 13-C6, Class D, 4 1/2s, 2046 (F) 50,000 39,884 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C26, Class AJ, 6.2s, 2045 20,000 19,572 Ser. 06-C23, Class D, 5.709s, 2045 20,000 19,696 FRB Ser. 06-C23, Class C, 5.669s, 2045 20,000 20,886 Ser. 06-C24, Class AJ, 5.658s, 2045 25,000 24,108 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C4, Class E, 5.417s, 2044 25,000 23,711 FRB Ser. 13-C12, Class D, 4.499s, 2048 25,000 20,888 FRB Ser. 13-C13, Class D, 4.279s, 2045 25,000 20,313 WFRBS Commercial Mortgage Trust 144A FRB Ser. 13-C15, Class D, 4.636s, 2046 17,000 14,219 Total mortgage-backed securities (cost $1,818,920) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (5.7%) (a) Principal amount Value U.S. Government Agency Mortgage Obligations (5.7%) Federal National Mortgage Association Pass-Through Certificates 3 1/2s, TBA, October 1, 2043 $1,000,000 $1,018,438 Total U.S. government and agency mortgage obligations (cost $996,563) COMMODITY LINKED NOTES (3.4%) (a)(CLN) Principal amount Value UBS AG/London 144A sr. notes 1-month LIBOR less 0.10%, 2014 (Indexed to the UBSIF3AT Index multiplied by 3) (Jersey) $305,000 $305,000 UBS AG/London 144A notes 1-month LIBOR less 0.10%, 2013 (Indexed to the UBSIF3AT Index multiplied by 3) (Jersey) 291,000 305,092 Total commodity Linked Notes (cost $596,000) INVESTMENT COMPANIES (1.3%) (a) Shares Value Ares Capital Corp. 753 $13,019 SPDR S&P rust 1,335 224,414 Total investment Companies (cost $227,104) PURCHASED EQUITY OPTIONS OUTSTANDING (0.6%) (a) Expiration Contract date/strike price amount Value CBOE Volatility Index (Call) Oct-13/$14.00 $5,113 $11,760 CBOE Volatility Index (Call) Oct-13/15.00 5,113 8,692 SPDR S&P rust (Put) Sep-14/150.00 5,556 32,503 SPDR S&P rust (Put) Aug-14/145.00 4,348 18,001 SPDR S&P rust (Put) Jul-14/147.00 4,348 17,870 SPDR S&P rust (Put) Jun-14/138.00 4,348 9,807 SPDR S&P rust (Put) May-14/145.00 4,348 11,706 SPDR S&P rust (Put) Apr-14/133.00 4,348 5,067 Total purchased equity options outstanding (cost $127,234) CORPORATE BONDS AND NOTES (0.0%) (a) Principal amount Value FMC Corp. sr. unsec. unsub. notes 5.2s, 2019 $5,000 $5,517 Total corporate bonds and notes (cost $5,756) SHORT-TERM INVESTMENTS (64.8%) (a) Principal amount/shares Value Putnam Short Term Investment Fund 0.06% (AFF) 3,632,548 $3,632,548 SSgA Prime Money Market Fund 0.02% (P) 620,000 620,000 U.S. Treasury Bills with an effective yield of 0.10%, August 21, 2014 (SEG)(SEGCCS) $750,000 749,494 U.S. Treasury Bills with an effective yield of 0.10%, May 29, 2014 (SEG)(SEGCCS) 1,500,000 1,499,550 U.S. Treasury Bills with an effective yield of 0.08%, February 6, 2014 (SEG) 500,000 499,974 U.S. Treasury Bills with an effective yield of 0.14%, January 9, 2014 1,000,000 999,979 U.S. Treasury Bills with an effective yield of 0.14%, December 12, 2013 (SEG) 500,000 499,988 U.S. Treasury Bills with an effective yield of 0.16%, November 14, 2013 (SEG) 350,000 349,929 Federal Home Loan Discount Note with an effective yield of 0.06%, February 21, 2014 195,000 194,977 Federal Home Loan Discount Note with an effective yield of 0.06%, February 19, 2014 200,000 199,977 Federal Home Loan Mortgage Corporation Note with an effective yield of 0.07%, December 9, 2013 443,000 442,983 Federal Home Loan Mortgage Corporation Note with an effective yield of 0.06%, November 12, 2013 500,000 499,965 Federal National Mortgage Association Discount Note with effective yields ranging from 0.04% to 0.05%, October 23, 2013 1,475,000 1,474,959 Total short-term investments (cost $11,662,906) TOTAL INVESTMENTS Total investments (cost $19,091,883) (b) FORWARD CURRENCY CONTRACTS at 9/30/13 (aggregate face value $5,695,267) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 10/18/13 $52,933 $51,819 $1,114 Australian Dollar Sell 10/18/13 52,933 51,206 (1,727) Singapore Dollar Buy 11/20/13 51,895 51,057 838 Singapore Dollar Sell 11/20/13 51,895 51,006 (889) Barclays Bank PLC Australian Dollar Sell 10/18/13 10,624 9,279 (1,345) Brazilian Real Buy 10/18/13 16,541 16,583 (42) Brazilian Real Sell 10/18/13 16,541 16,474 (67) British Pound Buy 12/18/13 33,331 32,030 1,301 Canadian Dollar Buy 10/18/13 120,431 118,972 1,459 Canadian Dollar Sell 10/18/13 120,430 118,898 (1,532) Euro Buy 12/18/13 34,911 34,588 323 Euro Sell 12/18/13 34,911 34,378 (533) Hungarian Forint Buy 12/18/13 16,492 16,542 (50) Japanese Yen Sell 11/20/13 17,979 17,248 (731) Mexican Peso Buy 10/18/13 10,696 10,591 105 Norwegian Krone Buy 12/18/13 26,863 26,512 351 Norwegian Krone Sell 12/18/13 26,863 26,557 (306) Singapore Dollar Buy 11/20/13 156,561 153,881 2,680 Singapore Dollar Sell 11/20/13 156,561 154,542 (2,019) Swiss Franc Sell 12/18/13 4,537 4,378 (159) Citibank, N.A. Australian Dollar Buy 10/18/13 66,259 64,958 1,301 Australian Dollar Sell 10/18/13 66,259 64,977 (1,282) Brazilian Real Buy 10/18/13 5,529 5,578 (49) Brazilian Real Sell 10/18/13 5,529 5,500 (29) British Pound Buy 12/18/13 485 466 19 Canadian Dollar Buy 10/18/13 43,766 43,336 430 Canadian Dollar Sell 10/18/13 43,766 43,504 (262) Euro Buy 12/18/13 17,591 17,221 370 Euro Sell 12/18/13 17,591 17,600 9 Japanese Yen Sell 11/20/13 8,332 7,656 (676) New Taiwan Dollar Buy 11/20/13 27,260 27,420 (160) Swiss Franc Sell 12/18/13 33,859 31,998 (1,861) Credit Suisse International Australian Dollar Buy 10/18/13 137,365 135,507 1,858 Australian Dollar Sell 10/18/13 137,365 132,735 (4,630) British Pound Buy 12/18/13 18,446 18,029 417 Canadian Dollar Buy 10/18/13 73,946 72,823 1,123 Canadian Dollar Sell 10/18/13 73,946 73,281 (665) Czech Koruna Buy 12/18/13 15,591 15,422 169 Czech Koruna Sell 12/18/13 15,591 15,119 (472) Euro Buy 12/18/13 105,138 102,364 2,774 Euro Sell 12/18/13 105,138 104,873 (265) Japanese Yen Buy 11/20/13 43,322 43,766 (444) Japanese Yen Sell 11/20/13 43,322 42,864 (458) Mexican Peso Buy 10/18/13 2,411 2,830 (419) Norwegian Krone Buy 12/18/13 16,019 16,017 2 Norwegian Krone Sell 12/18/13 16,019 15,836 (183) South African Rand Buy 10/18/13 41,567 41,612 (45) South African Rand Sell 10/18/13 41,567 41,188 (379) South Korean Won Buy 11/20/13 21,863 21,928 (65) Swedish Krona Buy 12/18/13 16,698 16,202 496 Swiss Franc Sell 12/18/13 23,236 22,419 (817) Deutsche Bank AG Australian Dollar Buy 10/18/13 18,081 17,898 183 British Pound Sell 12/18/13 266,807 256,363 (10,444) Canadian Dollar Sell 10/18/13 70,065 68,720 (1,345) Euro Sell 12/18/13 13,802 13,893 91 Japanese Yen Buy 11/20/13 23,978 23,947 31 Japanese Yen Sell 11/20/13 23,978 23,729 (249) Norwegian Krone Buy 12/18/13 17,776 18,386 (610) Swiss Franc Sell 12/18/13 23,458 22,564 (894) Goldman Sachs International Australian Dollar Buy 10/18/13 652 491 161 British Pound Buy 12/18/13 485 858 (373) Canadian Dollar Buy 10/18/13 71,132 70,612 520 Canadian Dollar Sell 10/18/13 71,132 70,417 (715) Euro Buy 12/18/13 18,267 18,278 (11) Euro Sell 12/18/13 18,267 17,717 (550) Japanese Yen Buy 11/20/13 26,026 25,992 34 Japanese Yen Sell 11/20/13 26,026 25,750 (276) HSBC Bank USA, National Association Australian Dollar Buy 10/18/13 84,246 81,683 2,563 Australian Dollar Sell 10/18/13 84,246 82,669 (1,577) Chinese Yuan Sell 11/20/13 31,456 31,140 (316) Euro Buy 12/18/13 18,402 18,413 (11) Euro Sell 12/18/13 18,402 18,159 (243) New Taiwan Dollar Buy 11/20/13 27,263 27,386 (123) JPMorgan Chase Bank N.A. Australian Dollar Buy 10/18/13 17,799 17,205 594 Brazilian Real Buy 10/18/13 24,542 23,291 1,251 Brazilian Real Sell 10/18/13 24,542 23,140 (1,402) British Pound Buy 12/18/13 31,714 30,960 754 Canadian Dollar Buy 10/18/13 70,453 69,421 1,032 Canadian Dollar Sell 10/18/13 70,453 69,950 (503) Czech Koruna Buy 12/18/13 11,001 10,843 158 Czech Koruna Sell 12/18/13 11,001 10,932 (69) Euro Buy 12/18/13 16,238 15,508 730 Japanese Yen Sell 11/20/13 73,859 73,602 (257) Malaysian Ringgit Buy 11/20/13 61,470 62,269 (799) Malaysian Ringgit Sell 11/20/13 61,470 60,962 (508) Mexican Peso Buy 10/18/13 13,657 13,656 1 Norwegian Krone Buy 12/18/13 1,559 1,606 (47) Polish Zloty Buy 12/18/13 16,130 16,041 89 Singapore Dollar Sell 11/20/13 22,400 21,678 (722) South African Rand Buy 10/18/13 51,216 51,002 214 South African Rand Sell 10/18/13 51,216 50,625 (591) South Korean Won Buy 11/20/13 10,932 10,848 84 Swiss Franc Sell 12/18/13 37,178 35,548 (1,630) Royal Bank of Scotland PLC (The) Australian Dollar Buy 10/18/13 18,079 18,522 (443) British Pound Buy 12/18/13 59,057 56,747 2,310 Euro Sell 12/18/13 35,182 34,281 (901) Hungarian Forint Buy 12/18/13 16,492 16,545 (53) Japanese Yen Sell 11/20/13 8,989 8,655 (334) State Street Bank and Trust Co. Australian Dollar Buy 10/18/13 7,455 11,044 (3,589) Brazilian Real Buy 10/18/13 30,251 29,299 952 Brazilian Real Sell 10/18/13 30,251 29,323 (928) British Pound Buy 12/18/13 82,841 79,595 3,246 Canadian Dollar Buy 10/18/13 187,777 184,784 2,993 Canadian Dollar Sell 10/18/13 187,777 185,570 (2,207) Czech Koruna Buy 12/18/13 15,591 15,422 169 Czech Koruna Sell 12/18/13 15,591 15,128 (463) Euro Buy 12/18/13 17,863 18,207 (344) Japanese Yen Sell 11/20/13 145,438 143,874 (1,564) Mexican Peso Buy 10/18/13 9,514 9,676 (162) Norwegian Krone Buy 12/18/13 17,876 17,526 350 Singapore Dollar Sell 11/20/13 33,480 32,473 (1,007) South Korean Won Buy 11/20/13 21,863 21,623 240 Swiss Franc Sell 12/18/13 27,330 26,285 (1,045) UBS AG Australian Dollar Buy 10/18/13 53,401 52,809 592 British Pound Buy 12/18/13 60,027 57,640 2,387 Canadian Dollar Buy 10/18/13 62,981 61,942 1,039 Canadian Dollar Sell 10/18/13 62,981 62,014 (967) Euro Buy 12/18/13 18,402 18,034 368 Euro Sell 12/18/13 18,402 18,037 (365) Japanese Yen Sell 11/20/13 58,081 57,065 (1,016) Mexican Peso Buy 10/18/13 27,336 27,786 (450) Mexican Peso Sell 10/18/13 27,336 27,297 (39) New Zealand Dollar Buy 10/18/13 29,867 27,935 1,932 New Zealand Dollar Sell 10/18/13 29,867 28,309 (1,558) Norwegian Krone Buy 12/18/13 17,693 17,909 (216) Norwegian Krone Sell 12/18/13 17,693 17,690 (3) Singapore Dollar Buy 11/20/13 56,279 56,092 187 Singapore Dollar Sell 11/20/13 56,279 55,326 (953) Swedish Krona Buy 12/18/13 18,841 18,277 564 Turkish Lira Buy 12/18/13 15,967 16,509 (542) Turkish Lira Sell 12/18/13 15,967 16,190 223 WestPac Banking Corp. Australian Dollar Buy 10/18/13 86,669 85,640 1,029 Australian Dollar Sell 10/18/13 86,669 84,402 (2,267) Euro Buy 12/18/13 18,267 17,806 461 Euro Sell 12/18/13 18,267 17,962 (305) Japanese Yen Buy 11/20/13 16,244 16,223 21 Japanese Yen Sell 11/20/13 16,244 16,072 (172) Total FUTURES CONTRACTS OUTSTANDING at 9/30/13 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro STOXX 50 Index (Short) 3 $116,846 Dec-13 $(112) FTSE 100 Index (Short) 1 104,087 Dec-13 2,984 S&P 500 Index E-Mini (Short) 26 2,176,590 Dec-13 10,218 S&P Mid Cap 400 Index E-Mini (Long) 4 496,240 Dec-13 4,872 U.S. Treasury Note 10 yr (Long) 3 379,172 Dec-13 9,932 U.S. Treasury Note 10 yr (Short) 5 631,953 Dec-13 (14,103) Total WRITTEN EQUITY OPTIONS OUTSTANDING at 9/30/13 (premiums $17,054) (Unaudited) Expiration Contract date/strike price amount Value SPDR S&P rust (Call) Oct-13/$177.00 $13,707 $2,243 SPDR S&P rust (Call) Oct-13/176.00 13,678 1,157 Total CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 9/30/13 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $3,852,900 (E) $1,520 12/18/15 3 month USD-LIBOR-BBA 0.75% $(14,701) 365,200 (E) (66) 12/18/18 3 month USD-LIBOR-BBA 2.05% (6,727) 15,500 (E) 123 12/18/43 3 month USD-LIBOR-BBA 3.85% 576 447,400 (E) (1,975) 12/18/23 3 month USD-LIBOR-BBA 3.15% (13,777) Total $(398) (E) Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/13 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $19,397 $— 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools $(302) 19,397 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (302) 30,013 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (708) 240,000 — 7/19/23 (2.585%) USA Non Revised Consumer Price Index- Urban (CPI-U) (1,178) baskets 15,258 — 3/14/14 (3 month USD-LIBOR-BBA plus 0.10%) A basket (MLTRFCF2) of common stocks (15,266) units 403 — 3/14/14 3 month USD-LIBOR-BBA minus 0.07% Russell 1000 Total Return Index 12,345 Barclays Bank PLC $3,688 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (55) 315,829 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (4,917) 19,895 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (310) 10,942 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (170) 21,240 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (501) 57,695 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 898 30,013 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (708) 55,208 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (859) 31,877 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools (584) 20,597 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools (377) 11,543 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (272) 27,673 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (122) 240,000 — 7/19/23 (2.569%) USA Non Revised Consumer Price Index- Urban (CPI-U) (802) 93,505 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 1,456 51,549 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 1,355 Citibank, N.A. 12,434 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (194) 53,751 — 1/12/41 (3.50%) 1 month USD-LIBOR Synthetic TRS Index 3.50% 30 year Fannie Mae pools 507 42,018 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 991 31,264 — 1/12/40 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 599 baskets 7 — 2/13/14 (3 month USD-LIBOR-BBA plus 0.10%) A basket (CGPUTQL2) of common stocks (4,461) baskets 5,413 — 9/25/14 3 month USD-LIBOR-BBA minus 0.70% A basket (CGPUTS19) of common stocks (2,367) units 127 — 2/13/14 3 month USD-LIBOR-BBA minus 0.15% Russell 1000 Total Return Index (15) units 28 — 2/13/14 3 month USD-LIBOR-BBA minus 0.15% Russell 1000 Total Return Index (5) Credit Suisse International $639,414 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Ginnie Mae II pools 10,545 19,397 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (302) 23,087 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (545) 30,013 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (708) 54,711 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (852) 11,543 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (272) 42,774 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 666 35,811 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 557 50,732 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 790 34,816 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 542 55,208 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 859 120,000 — 7/19/23 (2.57%) USA Non Revised Consumer Price Index- Urban (CPI-U) (413) 35,553 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 839 75,724 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 1,786 36,015 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 849 Goldman Sachs International 4,476 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (70) 4,156 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (98) 8,606 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (129) 8,606 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (129) 22,382 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (348) 46,255 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (720) 22,163 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (523) 50,329 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (1,187) 11,543 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (272) 3,979 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (62) 17,408 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (271) 5,079 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (120) 35,576 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (682) 16,622 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (392) 55,705 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (867) 12,932 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (201) 24,371 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (379) 36,308 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (565) 34,424 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (514) 32,826 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 511 13,524 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (202) 53,751 — 1/12/41 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (507) 27,355 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (426) 27,242 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (643) 30,013 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (708) 36,805 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (573) 22,163 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (523) 8,455 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (132) 47,097 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 1,111 12,005 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 283 56,203 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 875 56,203 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 875 49,867 — 1/12/41 (4.50%) 1 month USD-LIBOR Synthetic TRS Index 4.50% 30 year Fannie Mae pools 1,176 JPMorgan Chase Bank N.A. 22,879 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (356) 18,008 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (425) 6,963 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 108 UBS AG 5/19/14 (3 month USD-LIBOR-BBA plus 0.90%) A basket (UBSEMBSK) of common stocks (374) baskets 4,880 — 5/19/14 (3 month USD-LIBOR-BBA plus 0.90%) A basket (UBSEMBSK) of common stocks (1,264) shares 6,718 — 7/18/14 1 month USD-LIBOR-BBA minus 0.45% Vanguard Index Funds - MSCI Emerging Markets ETF 16,678 units 1,153 — 5/19/14 3 month USD-LIBOR-BBA plus 0.20% MSCI Emerging Markets TR Net USD (21,150) Total $— OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/13 (Unaudited) Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB Index BBB-/P $68 $1,000 5/11/63 300 bp $(28) CMBX NA BBB Index BBB-/P 121 2,000 5/11/63 300 bp (73) CMBX NA BBB Index BBB-/P 228 4,000 5/11/63 300 bp (159) CMBX NA BBB Index BBB-/P 247 4,000 5/11/63 300 bp (140) Barclays Bank PLC CMBX NA BBB Index BBB+/P 887 8,000 5/11/63 300 bp 113 Credit Suisse International CMBX NA BBB Index BBB-/P 29 1,000 5/11/63 300 bp (67) CMBX NA BBB Index BB+/P 244 2,000 5/11/63 300 bp 51 CMBX NA BBB Index BBB-/P 194 2,000 5/11/63 300 bp 1 CMBX NA BBB Index BBB-/P 38 2,000 5/11/63 300 bp (155) CMBX NA BBB Index BBB-/P 16 2,000 5/11/63 300 bp (178) CMBX NA BBB Index BBB-/P 239 3,000 5/11/63 300 bp (51) CMBX NA BBB Index BBB-/P 452 4,000 5/11/63 300 bp 65 CMBX NA BBB Index B+/P 388 4,000 5/11/63 300 bp 1 CMBX NA BBB Index BBB-/P 320 4,000 5/11/63 300 bp (68) CMBX NA BBB Index BBB-/P 310 4,000 5/11/63 300 bp (77) CMBX NA BBB Index BBB-/P 263 4,000 5/11/63 300 bp (124) CMBX NA BBB Index BBB-/P 122 4,000 5/11/63 300 bp (265) CMBX NA BBB Index BBB-/P 61 4,000 5/11/63 300 bp (325) CMBX NA BBB Index BBB-/P 70 4,000 5/11/63 300 bp (316) CMBX NA BBB Index BBB-/P 58 5,000 5/11/63 300 bp (427) CMBX NA BBB Index B+/P 364 5,000 5/11/63 300 bp (119) CMBX NA BBB Index BBB-/P 246 6,000 5/11/63 300 bp (334) CMBX NA BBB Index B+/P 536 7,000 5/11/63 300 bp (140) CMBX NA BBB Index BBB-/P 78 1,000 5/11/63 300 bp (19) CMBX NA BBB Index BBB-/P 194 2,000 5/11/63 300 bp — CMBX NA BBB Index BBB-/P 304 4,000 5/11/63 300 bp (83) CMBX NA BBB Index BBB-/P 442 4,000 5/11/63 300 bp 56 CMBX NA BBB Index BBB-/P 714 8,000 5/11/63 300 bp (61) CMBX NA BBB Index BBB-/P 1,318 12,000 5/11/63 300 bp 157 CMBX NA BBB Index BBB+/P 1,690 16,000 5/11/63 300 bp 143 CMBX NA BBB Index BBB-/P 5,328 50,000 5/11/63 300 bp 493 Deutsche Bank AG NA HY Series 20 Index BBB-/P (14,766) 450,000 6/20/18 500 bp 11,955 JPMorgan Chase Bank N.A. NA HY Series 20 Index B+/P (43,063) 1,300,000 6/20/18 500 bp 34,129 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at September 30, 2013. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” CENTRALLY CLEARED CREDIT DEFAULT CONTRACTS OUTSTANDING at 9/30/13 (Unaudited) Upfront Payments premium Termi- received Unrealized received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) NA IG Series 21 Index BB+/P $(5,985) $565,000 12/20/18 100 bp $(692) NA IG Series 21 Index BBB+/P (10,577) 985,000 12/20/18 100 bp (1,349) NA IG Series 21 Index BBB+/P (9,309) 847,000 12/20/18 100 bp (1,373) Total $(25,871) $(3,414) * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at September 30, 2013. Securities rated by Putnam are indicated by "/P." Securities rated by Fitch are indicated by "/F." Key to holding's abbreviations ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2013 through September 30, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $17,999,094. (CLN) The value of the commodity linked notes, which are marked-to-market daily, may be based on a multiple of the performance of the index. The multiple (or leverage) will increase the volatility of the note's value relative to the change in the underlying index. (b) The aggregate identified cost on a tax basis is $19,099,354, resulting in gross unrealized appreciation and depreciation of $1,007,470 and $76,892, respectively, or net unrealized appreciation of $930,578. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $3,456,319 $4,760,571 $8,216,890 $916 $— Putnam Short Term Investment Fund * — 16,117,590 12,485,042 2,693 3,632,548 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $10,500,987 to cover certain derivatives contracts and delayed delivery securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance the return on a security owned and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Forward premium swap options contracts include premiums that do not settle until the expiration date of the contract. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund used futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Interest rate swap contracts: The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund's maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. For the fund's average notional amount on interest rate swap contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific markets or countries, to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Credit default contracts: The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities In OTC and centrally cleared credit default contracts, the protection buyer typically makes an upfront payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the close of the contract. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties are settled through a central clearing agent through variation margin payments. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. The fund's maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. For the fund's average notional amount on credit default contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $35,105 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks *: Basic materials $115,621 $— $— Capital goods 189,061 — — Communication services 138,168 — — Conglomerates 273,516 — — Consumer cyclicals 739,792 — — Consumer staples 517,926 — — Energy 385,869 — — Financials 712,063 — — Health care 579,233 — — Technology 684,787 — — Transportation 98,997 — — Utilities and power 118,629 — — Total common stocks — — Commodity linked notes — 610,092 — Corporate bonds and notes — 5,517 — Investment companies 237,433 — — Mortgage-backed securities — 1,825,061 — Purchased equity options outstanding — 115,406 — U.S. government and agency mortgage obligations — 1,018,438 — Short-term investments 4,252,548 7,411,775 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(24,027) $— Futures contracts 13,791 — — Written equity options outstanding — (3,400) — Interest rate swap contracts — (34,231) — Total return swap contracts — (15,178) — Credit default contracts — 108,672 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $126,370 $17,698 Foreign exchange contracts 44,692 68,719 Equity contracts 162,503 48,414 Interest rate contracts 38,563 76,264 Total The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Purchased equity option contracts (contract amount) $36,000 Purchased swap option contracts (contract amount) $350,000 Written equity option contracts (contract amount) $31,000 Written swap option contracts (contract amount) $79,000 Futures contracts (number of contracts) 50 Forward currency contracts (contract amount) $9,900,000 OTC interest rate swap contracts (notional) $5,400,000 Centrally cleared interest rate swap contracts (notional) $3,700,000 OTC total return swap contracts (notional) $8,100,000 OTC credit default swap contracts (notional) $4,900,000 The following table summarizes any derivatives, repurchase agreements, reverse repurchase agreements, securities lending and borrowing transactions, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. Note 9: Offsetting of financial and derivative assets and liabilities Bank of America N.A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. Merrill Lynch, Pierce, Fenner & Smith, Inc. Royal Bank of Scotland PLC (The) State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Centrally cleared interest rate swap contracts*** 174 174 OTC Total return swap contracts# 12,345 3,709 2,097 17,433 4,831 108 16,678 57,201 OTC Credit default swap contracts# 26,721 77,192 103,913 Futures contracts*** 17,198 17,198 Forward currency contracts# 1,952 6,219 2,129 6,839 305 715 2,563 4,907 2,310 7,950 7,292 1,511 44,692 Purchased equity options# 115,406 115,406 Total Assets $129,703 $9,928 $174 $4,226 $24,272 $27,026 $5,546 $2,563 $82,207 $17,198 $2,310 $7,950 $23,970 $1,511 $338,584 Liabilities: Centrally cleared interest rate swap contracts*** 650 650 OTC Total return swap contracts# 17,756 9,677 7,042 3,092 11,243 781 22,788 72,379 OTC Credit default swap contracts# 1,064 774 15,860 17,698 Centrally cleared credit default swap contracts*** 1,226 1,226 Futures contracts*** 233 233 Forward currency contracts# 2,616 6,784 4,319 8,842 13,542 1,925 2,270 6,528 1,731 11,309 6,109 2,744 68,719 Written equity options# 3,400 3,400 Total Liabilities $24,836 $17,235 $1,876 $11,361 $27,794 $13,542 $13,168 $2,270 $7,309 $233 $1,731 $11,309 $28,897 $2,744 $164,305 Total Financial and Derivative Net Assets $104,867 $(7,307) $(1,702) $(7,135) $(3,522) $13,484 $(7,622) $293 $74,898 $16,965 $579 $(3,359) $(4,927) $(1,233) $174,279 Total collateral received (pledged)##+ $104,867 $ $ $100,000 $ $74,898 $ $279,765 Net amount $ $(7,307) $(1,702) $(107,135) $(3,522) $13,484 $(7,622) $293 $ $16,965 $579 $(3,359) $(4,927) $(1,233) $(105,486) # Covered by master netting agreement. *** Includes current day's variation margin only, which is not collateralized.Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund's portfolio. ## Any over-collateralization of total financial and derivative net assets is not shown. + Additional collateral may be required from certain brokers based on individual agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 26, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 26, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 26, 2013
